            Case 2:20-cv-02083-DB Document 24 Filed 09/03/21 Page 1 of 1


 1   Janine K. Jeffery, Esq. CBN 112639
      Jjeffery@reilyjeffery.com
 2   REILY & JEFFERY, INC.
     5850 Canoga Avenue, Suite 400
 3   Woodland Hills, California 91367
     Telephone: (818) 350-6282
 4   Fax No.: (818) 350-6283
 5   Attorneys for Defendant, Joseph Stratton
 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10

11   MARCUS WARD,                                                   )   CASE NO. 2:20-cv-2083 DB P
                                                                    )
12                      Plaintiff,                                  )   ORDER GRANTING SUBSTITUTION OF
                                                                    )   ATTORNEY
13            vs.                                                   )
                                                                    )
14   JOSEPH STRATTON,                                               )
                                                                    )
15                      Defendant.                                  )
                                                                    )
16                                                                  )

17

18            Good cause having been shown, this court hereby approves the substitution of attorney

19   filed by Joseph Stratton substituting Janine K. Jeffery of Reily & Jeffery, Inc., in place and instead

20   of .Jean M. Trenbeath.

21            IT IS SO ORDERED.

22   Dated: September 2, 2021

23

24

25

26
     DLB:9/DB prisoner inbox/civil rights/R/ward2083.def atty sub
27

28
